IN THE SUPREME COURT OF GUAM



             IN THE MATTER OF THE APPLICATION OF
     CERTIFICATE OF TITLE NO. 134390, Lot No. 3417-1-3NEW-R1,
       Sinajana, Guam; and CERTIFICATE OF TITLE NO. 134391,
                    Lot No. 3417-1-4, Sinajana, Guam.

                           Supreme Court Case No.: CVA19-021
                            Superior Court Case No.: SP0162-17


                                        OPINION


                                 Cite as: 2021 Guam 19

                         Appeal from the Superior Court of Guam
                         Argued and submitted on February 5, 2021
                               Via Zoom video conference



Appearing for Real Party in Interest-Appellant   Appearing for Petitioner-Appellee
Genedine Perez Quitugua:                         Government of Guam:
Curtis C. Van de veld, Esq.                      James L. Canto, II, Esq.
The Vandeveld Law Offices, P.C.                  Deputy Attorney General
123 Hernan Cortes Ave.                           Office of the Attorney General
Hagåtña, GU 96910                                Litigation Division
                                                 590 S. Marine Corps Dr., Ste. 901
                                                 Tamuning, GU 96913
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                Page 2 of 22


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     This appeal arises from Petitioner-Appellee Government of Guam’s (“Government”)

petition to correct two certificates of title under 21 GCA § 29195. The petition sought to correct

two certificates of title which list Real Party in Interest-Appellant Genedine Perez Quitugua

(“Genedine”) as the sole owner of two parcels of land in Sinajana, Guam. The Government

requested that each certificate of title be corrected to reflect that each lot was held by a respective

pair of tenants in common. The Government summoned Genedine to participate in a hearing on

the petition. Genedine moved to dismiss, alleging the trial court lacked subject matter jurisdiction

over the proceeding by failing to join certain parties, alleging the Office of the Attorney General

was not an appropriate party to bring a petition under 21 GCA § 29195, and alleging various

defects with the petition itself. The Government, in reply, filed a countermotion for summary

judgment, arguing that Genedine had an opportunity to conduct discovery and failed to produce

significant evidence that created a dispute of material fact as to why the correction to the certificate

should not be made and that the Government was entitled to judgment as a matter of law. The trial

court denied Genedine’s motion to dismiss and granted the Government’s countermotion for

summary judgment.          Genedine appeals, arguing that the trial court lacked subject matter

jurisdiction over the matter below and that the grant of summary judgment was inappropriate

because the trial court considered improper evidence from the Government.

[2]     We affirm the trial court’s grant of the Government’s countermotion for summary

judgment and the order granting the relief as requested by the petition.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                             Page 3 of 22


                         I. FACTUAL AND PROCEDURAL BACKGROUND

[3]      Under 21 GCA § 29195, the Government, through the Office of the Attorney General,

petitioned to correct two certificates of title (“Petition”). The Petition sought to correct Certificate

of Title No. 134390 for Lot No. 3417-1-3NEW-R1 in Sinajana, Guam, to reflect that Marissa

Quitugua Castro (“Marissa”) and Genedine own the parcel as tenants in common.1 The Petition

also sought to correct Certificate of Title No. 134391 for Lot No. 3417-1-4 in Sinajana, Guam, to

reflect that the heirs of the estates of Eddie Mendiola Quitugua, Jr. (“Eddie Jr.”) and Raymond

Perez Quitugua (“Raymond”) own Lot No. 3417-1-4 as tenants in common. Before this action,

both certificates of title apparently reflected that Genedine was the sole owner of both lots.2

[4]      Juanita Perez Quitugua (“Juanita”)—the mother of Genedine, Marissa, Raymond, and

Eddie Jr.—owned the two lots in fee simple after inheriting the plots from Eddie Mendiola

Quitugua, Sr. In 2002, Juanita recorded two Deeds of Gift with Reservation of Life Estates with

the Department of Land Management (collectively, the “2002 deeds”). The first deed of gift,

Instrument No. 666390, transferred ownership of Lot No. 3417-1-3NEW-R1 from Juanita to

Marissa and Genedine in fee simple as tenants in common with a reservation of a life estate to

Juanita. The second deed of gift, Instrument No. 666399, transferred ownership of Lot No. 3417-

1-4 from Juanita to Eddie Jr. and Raymond in fee simple as tenants in common with a reservation

of a life estate to Juanita. Certificates of title were not issued to any of the co-tenants.3




         1
             Marissa is also known as Marissa Perez Quitugua. Genedine is also known as Genedine Perez Quitugua.
         2
           Neither certificate of title was submitted as evidence in the case, though the Abstract of Title Report for
each lot, as attached by the Government to the Petition, reflects that such certificate of title was issued.
         3
          Raymond had transferred his interest in Lot No. 3417-1-4 to Ryan Christopher P. Quitugua by deed of gift,
Instrument No. 892471. Genedine refers only generally to Raymond’s estate and does not specifically name Ryan in
her pleadings as a party who was required to appear. Appellant’s Br. at 9 (Jan. 2, 2020).
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                          Page 4 of 22


[5]       Despite these prior transfers, in 2013, Juanita4 transferred to Genedine all of her right, title,

and interest in both Lot Nos. 3417-1-3NEW-R1 and 3417-1-4 through a deed of gift (the “2013

deed”).

[6]       The Government filed its petition to correct the certificates of title in 2017, and the petition

and summons to litigate the petition was served on Genedine. There are no records that any other

party was served with the Petition or otherwise summoned to participate in the proceeding.

Genedine filed an answer to the Petition and separately filed a motion to dismiss, seeking to

dismiss the Petition for lack of subject matter jurisdiction based on the arguments that the Office

of the Attorney General was not an appropriate party to bring the Petition and that necessary parties

were not summoned. In response, the Government filed a reply and countermotion for summary

judgment.

[7]       The trial court denied Genedine’s motion to dismiss and scheduled a hearing on the

Government’s countermotion for summary judgment.                      Genedine produced only her sworn

declaration opposing the countermotion for summary judgment. That declaration, as it relates to

the issues on appeal, claimed that each of Genedine’s siblings had, at some unspecified time,

“cancelled” their interest in their respective lot. Record on Appeal (“RA”), tab 19 at 3 (Decl. by

Resp’t Opp’n to Cross-Mot. Summ. J., June 15, 2018). However, Genedine produced no other

evidence supporting her position.5 The Government formally submitted certified copies of the

2002 deeds. The trial court considered the 2002 deeds and the 2013 deed, alongside Genedine’s

declaration. The trial court granted the Government’s countermotion for summary judgment,



          4
            Juanita is also known as Juanita Perez Calvo, and this is the name under which she made the described
transfer to Genedine.
          5
          The trial court allowed for multiple continuances to allow Genedine to conduct discovery. The trial court
also provided the parties with additional time to submit any supplemental briefs of the issue of the Government’s
countermotion for summary judgment, which it noted that no supplemental briefs were filed.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                                 Page 5 of 22


finding that Genedine did not produce sufficient evidence to raise a question of material fact and

that the Government was entitled to the relief requested under 21 GCA § 29195 as a matter of law

under 21 GCA § 4205.6 The trial court entered a final judgment granting the Government’s

Petition and ordered the Department of Land Management to correct the certificates of title as

requested by the Government. Genedine timely appeals.

                                               II. JURISDICTION

[8]      This court has jurisdiction over an appeal from a final judgment. 48 U.S.C.A. § 1424-

1(a)(2) (Westlaw through Pub. L. 117-57 (2021)); 7 GCA §§ 3107, 3108(a) (2005).

                                        III. STANDARD OF REVIEW

[9]      We review issues of subject matter jurisdiction de novo. Amerault v. Intelcom Support

Servs., Inc., 2004 Guam 23 ¶ 9 (citing Perez v. GHURA, 2000 Guam 33 ¶ 9).

[10]     We review questions regarding statutory interpretation de novo. Apana v. Rosario, 2000

Guam 7 ¶ 9 (per curiam) (citing Dep’t of Agric. v. One (1) Remington 12-Gauge Shotgun, 1998

Guam 16 ¶ 3).

[11]     We review for an abuse of discretion the trial court’s decision to dismiss under Guam Rule

of Civil Procedure (“GRCP”) 19. Benavente v. Taitano, 2006 Guam 15 ¶ 10 (citing Rishell v. Jane

Phillips Episcopal Mem’l Med. Ctr., 94 F.3d 1407, 1410-11 (10th Cir. 1996)).

[12]     We review a grant of summary judgment de novo. Bank of Guam v. Flores, 2004 Guam

25 ¶ 7. Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to




         6
           Title 21 GCA § 4205 (2005) provides, “A grant made by the owner of an estate for life or for years,
purporting to convey a greater estate than he could lawfully transfer, does not work a forfeiture of his estate, but passes
to the grantee all the estate which the grantor could lawfully transfer.”
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                             Page 6 of 22


any material fact and that the moving party is entitled to a judgment as a matter of law.” Guam R.

Civ. P. 56(c).

                                              IV. ANALYSIS

[13]    On appeal, Genedine asserts that: (1) the trial court lacked subject matter jurisdiction to

hear the matter under 21 GCA § 29195 as it did not comply with that statute in various ways; (2)

the trial court lacked subject matter jurisdiction when it failed to join the estates of Raymond and

Eddie Jr. under GRCP 19; and (3) the trial court erred in granting the Government’s motion for

summary judgment because the Government did not produce admissible evidence.

A. The Trial Court Had Subject Matter Jurisdiction Over the Petition to Correct the
   Certificates Under 21 GCA § 29195

[14]    Genedine advances several arguments alleging that the trial court and the Government did

not comply with certain requirements under 21 GCA § 29195 and these failures deprived the trial

court of subject matter jurisdiction. Appellant’s Br. at 3, 6-7, 9 (Jan. 2, 2020). While we

acknowledge certain shortcomings in both the trial court’s actions and the Government’s Petition,

we disagree that the trial court’s failure to comply with these requirements deprived it of subject

matter jurisdiction.

        1. The Office of the Attorney General, on behalf of the Government of Guam and
           the Department of Land Management, may bring a petition to correct a certificate
           of title under 21 GCA § 29195

[15]    Genedine argues that the Government of Guam, as the petitioner referenced in the Petition,

is not an appropriate party under 21 GCA § 29195. Appellant’s Br. at 6. Genedine argues that the

Attorney General, representing the Government of Guam, was not an appropriate party to bring

the petition under 21 GCA § 29195, and the trial court did not have subject matter jurisdiction to

entertain the Petition. Id. at 6-7. We disagree. The Attorney General may represent the
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                              Page 7 of 22


Government of Guam on behalf of its instrumentality, the Department of Land Management, when

bringing a petition under 21 GCA § 29195.

[16]    Title 21 GCA § 29195 states that “[a] registered owner or other person in interest or the

registrar, may at any time apply by petition to the court” to correct a certificate of title. 21 GCA

§ 29195 (2005) (emphasis added). The Director of Land Management is the “ex officio registrar

of titles” as referred to in the Land Title Registration Law. 21 GCA § 29102 (2005). The Attorney

General shall conduct all civil actions on behalf of the government of Guam in which the

government is an interested party, including the Department of Land Management. See 5 GCA §

30109(c) (as amended by Pub. L. 31-153:2 (Nov. 21, 2011)). And the Attorney General has

cognizance of all legal matters involving the Executive Branch of the government of Guam,

including its agencies and instrumentalities. 5 GCA § 30102 (2005).

[17]    Genedine argues that the Petition “fails to identify” a “Registrar within the specifically

limited and permitted class of persons authorized by [21 GCA § 29195] to bring such an action.”

Appellant’s Br. at 6. Genedine points out that the Petition states, “Petitioner is the Government of

Guam,” and the Government of Guam is not listed as an eligible party in 21 GCA § 29195. Id.

[18]    The Government of Guam is an appropriate party as its instrumentality, the Department of

Land Management, is the appointed “registrar” within the meaning of 21 GCA § 29195. The

Office of the Attorney General may represent the Department of Land Management under 5 GCA

§ 30109 and file the Petition on its behalf. Though the Government should have used greater care

in identifying the parties and describing their relationship in the Petition, the Government of Guam,
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                                 Page 8 of 22


through its instrumentality the Department of Land Management, is the “registrar” under 21 GCA

§ 29195 and thus an appropriate party to bring the Petition.7

         2. Failure to comply with the elements of 21 GCA § 29195 did not deprive the trial
            court of subject matter jurisdiction

[19]     Genedine next asserts that the Government’s Petition was defective and the trial court

failed to summon parties required under 21 GCA § 29195, and these alleged errors deprived the

trial court of subject matter jurisdiction. Appellant’s Br. at 6-7. We disagree. Title 21 GCA §

29195 contains no jurisdictional restrictions, and any failure to comply with the requirements

under that statute would not deprive the trial court of subject matter jurisdiction.

[20]     Title 21 GCA § 29105 expressly provides that the Superior Court of Guam has jurisdiction

over all actions under Guam’s Land Title Registration Law.8 Specifically, 21 GCA § 29195

provides that the Superior Court may entertain petitions to correct a certificate of title and issue an

order to the registrar to modify or cancel certificates of title. See 21 GCA § 29195. Statutes may

contain restrictions that must be met before a court may exercise its jurisdiction. This court has

held that “if [a] statute was meant to have jurisdictional restrictions, it would have been written in

such a way so as to indicate that intent.” Castino v. G.C. Corp., 2010 Guam 3 ¶ 17. In Castino v.

G.C. Corp., we held that the Guam Legislature did not specifically refer to any element as a

jurisdictional requirement in the Guam mechanics’ lien statute, and so it expressed no intent to

make any element jurisdictional. Id. ¶¶ 18-19.


          7
            If the Government of Guam had been more conscientious and simply identified the registrar as the
Petitioner, Genedine likely would have not moved to dismiss on the grounds that the petition was defective for failing
to identify the registrar. The court would have also avoided using judicial resources to address this argument.
         8
             Under Guam’s Land Title Registration Law:
                    All land may be brought under the operation of this Law by the owner or owners of any
         estate or interest therein, whether legal or equitable (other than an individual share or an easement)
         by filing with the clerk of the court his or her or their verified petition to the Superior Court of
         Guam . . . .
21 GCA § 29105 (2005).
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                                    Page 9 of 22


[21]     Title 21 GCA § 29195 states:

                 A registered owner or other person in interest or the registrar, may at any
         time apply by petition to the court, upon the ground that registered interests of any
         description, . . . or that new interests have arisen or been created which do not
         appear upon the certificates or that any certificate or memorial has been made,
         entered, endorsed, issued or cancelled by mistake, . . . or upon any other reasonable
         ground, for an order summoning all persons registered as interested in the lands to
         which such certificate or memorial relates, to appear at an appointed time and place
         and produce their duplicate certificates and show cause why such omission or
         mistake or change or alteration should not be corrected or made. The registrar shall,
         upon receiving notice of such petition, enter a memorial of such application under
         the certificate of title affected.

21 GCA § 29195. Section 29195 contains no express jurisdictional elements. Compare 21 GCA

§ 29195, with Haw. Rev. Stat. § 501-196 (2000) (”The court shall have jurisdiction to hear and

determine the petition after notice to all parties in interest . . . .”).

[22]     Genedine argues that the Petition failed to state an “explanation of the basis or means how

the error asserted in the Petition had occurred” and that this was a jurisdictional requirement.

Appellant’s Br. at 10.9 Genedine also argues that the summoning of the estates of Eddie Jr. and

Raymond was a jurisdictional requirement. Id. at 6-7, 9.

[23]     The Superior Court generally has subject matter jurisdiction over petitions to correct

certificates of title under the Land Registration Law. See 21 GCA § 29195. Title 21 GCA § 29195

does not expressly make compliance with any element a jurisdictional requirement for the trial

court to entertain a petition to correct a certificate of title. See id. The trial court would not have

been deprived of subject matter jurisdiction if it was determined the errors Genedine alleged did




         9
           The Petition alleges that certificates of title contained errors in that they did not reflect ownership of the lots
as tenants in common, but as sole ownership under Genedine. It is not clear if Genedine is arguing the Petition must
have contained the reasons for how or why the error occurred, and she does not elaborate on this argument. Title 21
GCA § 29195 does not have an express requirement that error be expressed. We cannot speculate as to what errors
Genedine finds in the Petition. Nevertheless, failure to meet the requirements of 21 GCA § 29195 does not affect the
Superior Court’s jurisdiction.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                              Page 10 of 22


occur. The Petition provided sufficient notice of what errors were in the certificates of title.

Therefore, Genedine’s arguments fail.

B. The Trial Court Did Not Abuse Its Discretion by Failing to Join the Estates of Eddie Jr.
   and Raymond Under GRCP 19

[24]    Genedine argues that the estates of Eddie Jr. and Raymond were necessary parties under

21 GCA § 29195, and failure to join them under GRCP 19 deprived the trial court of subject matter

jurisdiction. Appellant’s Br. at 9. We disagree. Under the narrow circumstances presented,

Genedine, as the sole person registered on the certificates of title, was the only necessary party

required to be joined under GRCP 19.

        1. Relevant parties to be summoned under 21 GCA § 29195

[25]    Both Genedine and the Government present different interpretations as to who must be

summoned under 21 GCA § 29195 and whether the trial court could hear testimony relating to the

petition and grant judgment if those parties are not summoned as required.

[26]    When one files a petition under 21 GCA § 29195, the Superior Court must issue an order

“summoning all persons registered as interested in the lands to which such certificate or memorial

relates.” 21 GCA § 29195. Section 29195 further states:

                If such persons, or any of them, fail to appear or do not consent, the court
        may proceed to hear testimony and if it appears to the satisfaction of the court that
        the relief as petitioned for should be granted, it shall order and direct the registrar
        to make such corrections or modifications on such certificates or memorials as may
        be necessary.

Id. Genedine argues this section requires “all persons interested in the real property to be affected

to be noticed to appear before the court and to contest their respective interests.” Appellant’s Br.

at 7. Genedine claims that the trial court failed to summon all persons required by statute for the

action to proceed. Id. at 3-4. Specifically, Genedine argues that the estates of Eddie Jr. and

Raymond should have been joined as they were identified as having an interest in the property as
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                              Page 11 of 22


tenants in common. Id. at 9. The Government argues there is some ambiguity in who must be

summoned under 21 GCA § 29195 and that the Government substantially complied with the intent

of the statute by summoning only Genedine. Appellee’s Br. at 19 (Feb. 3, 2020). The Government

argues that Genedine was the only person with a registered interest as reflected in the certificates

of title, and, because of this, Eddie Jr.’s and Raymond’s estates had “no interest which would be

placed in jeopardy” if the certificates of title were corrected as requested in the Petition. Id. at 20.

[27]     We do not adopt or endorse either interpretation in this decision. To resolve the issues on

appeal, it is unnecessary to define all necessary parties who may be summoned under 21 GCA §

29195 in all instances.10 Based on the unique facts, we find that Genedine, as the sole owner on

both certificates of title, was a necessary party required to be summoned under 21 GCA § 29195

as a person “registered as interested in the lands to which such certificate or memorial relates.”

         2. The estates of Eddie Jr. and Raymond were not necessary parties under GRCP
            19(a)

[28]     Genedine argues that the Superior Court was required to join the estates of Eddie Jr. and

Raymond under GRCP 19.11 Appellant’s Br. at 2, 9. The trial court found that the “failure to join

the purported tenants-in-common in these proceedings does not deprive the Court of jurisdiction

because they are not indispensable parties.” RA, tab 20 at 3-4 (Dec. & Order, Sept. 12, 2018).

The trial court determined that it may proceed without the estates of Eddie Jr. and Raymond even

if they were indispensable parties “as failure to join purportedly indispensable parties is not a

jurisdictional defect.” Id. at 4 (citing Sablan v. Guam Land Use Comm’n, 2011 Guam 29 ¶¶ 11-


         10
            We do not decide today whether the requirement in 21 GCA § 29195 of “an order summoning all persons
registered as interested in the lands to which such certificate or memorial relates” requires the summoning of persons
whose interests in the land would be affected by the petition, even if these persons are not listed on the certificate to
be corrected or changed.
         11
             In Genedine’s summary of the argument, she alleges that the trial court erred by denying her motion to
dismiss which argued that the estates of Eddie Jr. and Raymond were indispensable. Appellant’s Br. at 2. However,
she fails to elaborate how or why the estates of Eddie Jr. and Raymond meet the requirements of Rule 19(a) and (b).
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                Page 12 of 22


12). We review the trial court’s GRCP 19(a) and (b) determinations for abuse of discretion.

Benavente, 2006 Guam 15 ¶ 56 (citing Provident Tradesmens Bank & Tr. Co. v. Patterson, 390

U.S. 102, 118 n.14 (1968)).

                 a. Under GRCP 19(a)(1), complete relief could be granted in the absence of
                    the estates of Eddie Jr. and Raymond

[29]    Rule 19(a) states:

               (a) Persons to be Joined if Feasible. A person who is subject to service of
        process and whose joinder will not deprive the court of jurisdiction over the subject
        matter of the action shall be joined as a party in the action if

                       (1) in the person’s absence complete relief cannot be accorded
                 among those already parties, or

                         (2) the person claims an interest relating to the subject of the action
                 and is so situated that the disposition of the action in the person’s absence
                 may

                                  (i) as a practical matter impair or impede the person’s ability
                          to protect that interest or

                                 (ii) leave any of the persons already parties subject to a
                          substantial risk of incurring double, multiple, or otherwise
                          inconsistent obligations by reason of the claimed interest.

        If the person has not been so joined, the court shall order that the person be made a
        party. If the person should join as a plaintiff but refuses to do so, the person may
        be made a defendant, or, in a proper case, an involuntary plaintiff.

Guam R. Civ. P. 19(a).

[30]    “An absentee’s presence is required under [GRCP 19] subsection (a)(1) when ‘complete

relief cannot be accorded among those already parties.’” Benavente, 2006 Guam 15 ¶ 59 (quoting

Guam R. Civ. P. 19(a)(1)). “Under the express terms of the rule, the focus is on the relief between

the parties to the present action, and not on the possibility of further litigation between a party and

the absentee.” Id. (citing Morgan Guar. Tr. Co. of N.Y. v. Martin, 466 F.2d 593, 598 (7th Cir.

1972) (per curiam)). Under 21 GCA § 29195, if persons registered as interested in the lands to
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                              Page 13 of 22


which the certificate of title relates are summoned but do not appear or consent, then “the court

may proceed to hear testimony and if it appears to the satisfaction of the court that the relief as

petitioned for should be granted, it shall order and direct the registrar to make such corrections or

modifications on such certificates or memorials as may be necessary.” 21 GCA § 29195.

[31]     Neither Eddie Jr.’s estate nor Raymond’s estate were necessary parties required to be

joined under GRCP 19(a)(1) because, in their absence, complete relief could still be afforded to

the Government and Genedine under 21 GCA § 29195. Under the express terms of section 29195,

a trial court could proceed without a person with a registered interest in the land if that person

failed to appear or consent to the summons. See 21 GCA § 29195. The trial court would not lose

jurisdiction over the matter and could hear testimony and grant relief as petitioned. See id.

[32]     Further, GRCP 19(a)(1) “focuses only on the present parties to the litigation.” Benavente,

2006 Guam 15 ¶ 60. Here, complete relief could be afforded to the parties litigating the Petition—

the Government of Guam, as petitioner, and Genedine, as respondent and real party in interest.

The Petition sought to correct certificates of title to Lot Nos. 3417-1-4 and 3417-1-3NEW-R1 to

reflect the estates of Eddie Jr. and Raymond as tenants in common of Lot No. 3417-1-4 and to

reflect Genedine and Marissa as tenants in common of Lot No. 3417-1-3NEW-R1, correcting the

certificates which reflect Genedine as the sole owner of both lots. A key tenet of the Guam Land

Title Registration Law is that each certificate of title accurately reflects all interests in the land.12

Had the certificates been corrected as requested in the Petition, the Government would have

ensured that each certificate reflected the accurate ownership interests in the land per the Abstract




          12
             This court has recognized that the intent of the Torrens System created by the Guam Land Title Registration
Law is for the certificates of title to “conclusively show the state of the title at all times.” See Pelowski v. Taitano,
2000 Guam 34 ¶ 30 (quoting Pioneer Abstract & Title Guar. Co. v. Feraud, 267 P. 134, 137 (Cal. Dist. Ct. App.
1928)). Further, this court has acknowledged that the Torrens System is designed to ensure that certificates of title
reflect all interest in the land. See Unpingco v. Derry, 2021 Guam 1 ¶ 14.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                Page 14 of 22


of Title Report produced by the Land Records Division of the Department of Land Management.

Had the Petition been denied, Genedine’s certificates of title would have gone unchanged.

Genedine, as the only registered owner denoted on the certificates of title, was properly summoned

to participate under 21 GCA § 29195 to “show cause why such omission or mistake or change or

alteration should not be corrected or made.” 21 GCA § 29195. Genedine appeared and was

provided an opportunity to conduct discovery and litigate the merits of the Petition. Thus, the trial

court could “proceed to hear testimony” from the present parties relating to the Petition and

produce an order for relief if the court was satisfied that the relief as petitioned for should be

granted under 21 GCA § 29195.

[33]    The estates of Eddie Jr. and Raymond were not necessary parties under GRCP 19(a)(1)

because the 21 GCA § 29195 did not require their presence at the hearing, and complete relief

could be accorded among those already parties, the Government and Genedine.

                 b. Under GRCP 19(a)(2)(i), Eddie Jr.’s and Raymond’s estates’ ability to
                    protect their interests were not impaired or impeded

[34]    Under GRCP 19(a)(2)(i):

        A person who is subject to service of process and whose joinder will not deprive
        the court of jurisdiction over the subject matter of the action shall be joined as a
        party in the action if . . . (2) the person claims an interest relating to the subject of
        the action and is so situated that the disposition of the action in the person’s absence
        may (i) as a practical matter impair or impede the person’s ability to protect that
        interest . . . .

Guam R. Civ. P. 19(a)(2)(i). We have held that the inquiry for GRCP 19(a)(2)(i) is twofold: first,

what are the absentee’s interests, if any; and second, as a practical matter, will a judgment impair

or impede the absentee’s ability to protect that interest. Benavente, 2006 Guam 15 ¶ 62. The

purpose of GRCP 19(a)(2)(i) “is to protect the legitimate interests of absent parties.” Id. (quoting

United States ex rel. Morongo Band of Mission Indians v. Rose, 34 F.3d 901, 908 (9th Cir. 1994)).
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                                  Page 15 of 22


[35]     By Juanita’s deed of gift, Eddie Jr. and Raymond each had a legal interest in Lot No. 3417-

1-4 as tenants in common, which—only by mistake—was not reflected in the certificates of title

issued to Genedine. The Government advocated to correct the certificate of title to Lot No. 3417-

1-4 to reflect the tenancy in common granted to Raymond and Eddie Jr. by Juanita. The

Government’s Petition sought to correct the certificates of title to reflect the interests granted by

Juanita to her children through the 2002 deeds and any later transfers as reflected in the Abstract

of Title Reports attached to the Petition.13 Had Eddie Jr.’s estate or Raymond’s estate sought to

petition themselves under 21 GCA § 29195 to correct the certificates of title, their petition would

likely have been substantively identical to that brought by the Government.14

[36]     Eddie Jr.’s and Raymond’s estates were not necessary parties under GRCP 19(a)(2)(i) as

the Petition requested the correction of the certificate of title to reflect their legal interest in Lot

No. 3417-1-4, and the Government advocated for the grant of the Petition. The ability of Eddie

Jr.’s and Raymond’s estates to protect their interests in Lot No. 3417-1-4 were not, as a practical

matter, impaired or impeded by their absence.

                   c. Under GRCP 19(a)(2)(ii), neither Genedine nor the Government was
                      subject to a substantial risk of incurring double, multiple, or otherwise
                      inconsistent obligations

[37]     “Under Rule 19(a)(2)(ii), the court must assess whether a disposition of the action without

the absentees may leave ‘any of the persons already parties subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations by reason of the claimed interest’ of the


         13
            This case presents a narrow situation. The Government’s Petition seeks to remedy an apparent mistake in
the certificate of title in which the person who holds the certificate of title is present and advocating against the
correction of the certificate, and the persons who were not listed on the certificate of title and did not participate in the
proceeding would benefit by the Government’s Petition. A petition by the Government to change or cancel a
certificate will not always benefit persons who are not parties to the action, and joinder of such persons under GRCP
19(a)(2) may be required.
         14
           Certificates of title were not issued to Raymond and Eddie Jr. after the 2002 deeds, but they would be
authorized to bring a petition under 21 GCA § 29195 as “other person(s) in interest,” if not as “registered owners.”
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                         Page 16 of 22


absentee.” Benavente, 2006 Guam 15 ¶ 74 (emphasis omitted) (quoting Guam R. Civ. P.

19(a)(2)(ii)). Thus, the inquiry under GRCP 19(a)(2)(ii) “is whether joinder is necessary to avoid

harm to any of the persons already parties.” Id.

[38]    We do not find there is any present party at risk of incurring double, multiple, or

inconsistent obligations by the trial court acting without the estates of Eddie Jr. or Raymond

beyond what is explicitly permitted under the Land Title Registration Law. We have held that a

certificate of title is not conclusive evidence of ownership. See Pelowski v. Taitano, 2000 Guam

34 ¶ 29 (holding that certificate of title was not conclusive evidence of ownership to lot on

certificate under 21 GCA § 29142, where holder of certificate was not initial registrant or bona

fide purchaser). A certificate of title is conclusive evidence only in limited circumstances, none

of which apply in the current case. See, e.g., 21 GCA §§ 29141, 29176 (2005). The correction of

the certificates of title will neither foreclose Genedine from defending her asserted interest in the

lots from claims brought by the estates of Eddie Jr. or Raymond, nor prevent her from proving her

ownership claims in a quiet title action under 21 GCA § 25101.15

[39]    Though the trial court did not perform an extensive GRCP 19(a) analysis, the estates of

Eddie Jr. and Raymond were not necessary parties to the action.

C. The Trial Court Did Not Err in Granting the Government’s Countermotion for
   Summary Judgment

[40]    The trial court considered the 2002 deeds submitted by the Government supporting their

countermotion for summary judgment and determined that the certificates of title to the two lots

inaccurately reflected the true ownership interests. The court found that Genedine failed to raise


          15
             Genedine argued in her brief that had the estates of Eddie Jr. and Raymond been summoned in the
proceeding below, she would have asserted a claim of adverse possession. Appellant’s Br. at 7. Genedine’s arguments
are puzzling because 21 GCA § 29136 provides that after land has been registered, title adverse thereto may not be
acquired by adverse possession. 21 GCA § 29136 (2005). Making adverse possession arguments in the context of
this hearing held under 21 GCA § 29195 is misplaced.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                        Page 17 of 22


a dispute of material fact as her own declaration—the sole evidence presented by Genedine—made

unsubstantiated claims that the prior grantees cancelled their interests and that the Department of

Land Management had destroyed documents or records to assist the prior grantees.

[41]    Genedine argues that the trial court erred in granting the Government’s motion for

summary judgment because nothing else had been presented by any proper evidentiary means, and

her declaration was the only evidence. Appellant’s Br. at 10. The Government argues that the

evidence of the 2002 deeds was properly admitted under Guam Rule of Evidence (“GRE”) 902,

and the trial court did not err in relying on that evidence. Appellee’s Br. at 39. The Government

also argues that Genedine failed to raise a genuine issue of material fact to oppose the

Government’s evidence, as her sole evidence was her own declaration which did not provide

sufficient evidence to confront the deeds produced by the Government. Id. at 37-38.

[42]    We will first address Genedine’s argument about the impropriety of the Government’s

evidence.

        1. The 2002 deeds were properly admitted under GRE 902

[43]    Genedine argues that her declaration was the sole evidence presented to the trial court, and

the trial court could not have considered the Government’s evidence of the deeds of gift because

they were not presented by “any proper evidentiary means.”                     Appellant’s Br. at 10.        The

Government responds that certified copies of the 2002 deeds were filed for the court’s

consideration and properly admitted under GRE 902—specifically, as certified copies of public

records under GRE 902(4) or domestic public documents under seal under GRE 902(1).16

Appellee’s Br. at 39-40.


        16
           The Petition also contained two exhibits, an Abstract of Title Report for Lot No. 3417-1-3NEW-R1 and an
Abstract of Title Report for Lot No. 3417-1-4. Though these abstracts were issued by the Department of Land
Management, they were not certified as correct. The Government also submitted an uncertified copy of Instrument
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                          Page 18 of 22


[44]    Rule 902 states, in relevant part:

                Extrinsic evidence of authenticity as a condition precedent to admissibility
        is not required with respect to the following:

                        (1) Domestic public documents under seal. A document bearing a
                 seal purporting to be that of the United States, or of any State, district,
                 Commonwealth, territory, or insular possession thereof, or the Panama
                 Canal Zone, or the Trust Territory of the Pacific Islands, or of a political
                 subdivision, department, officer, or agency thereof, and a signature
                 purporting to be an attestation or execution.

                          ....

                         (4) Certified copies of public records. A copy of an official record
                 or report or entry therein, or of a document authorized by law to be recorded
                 or filed and actually recorded or filed in a public office, including data
                 compilations in any form, certified as correct by the custodian or other
                 person authorized to make the certification, by certificate complying with
                 paragraph (1), (2), or (3) of this rule or complying with the laws of Guam
                 or rule prescribed by the Supreme Court of Guam pursuant to statutory
                 authority.

Guam R. Evid. 902(1), (4).

[45]    The 2002 deeds were properly admitted under GRE 902 and could be considered by the

trial court for the motion for summary judgment. Instrument No. 666399, which conveyed from

Juanita to Raymond and Eddie Jr. a tenancy in common in Lot No. 3417-1-4, was signed and

stamped that the deed was “[c]ertified to be a true copy” by Andrew D. Santos of the Department

of Land Management, thus certifying the document per the requirements of GRE 902(1) and (4).

RA, tab 27 (Submission of Deed of Gift with Reservation of Life Estate, July 17, 2019). Further,

the deed of gift was notarized and filed with the Department of Land Management. See Guam R.

Evid. 902(1), (4). Similarly, Instrument No. 666390, which conveyed from Juanita to Marissa and

Genedine a tenancy in common in Lot No. 3417-1-3NEW-R1, was certified as a true copy in the



No. 850368 as an exhibit to its Reply and Countermotion. No declarations were provided to verify the authenticity of
either the abstracts or Instrument No. 850368.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                           Page 19 of 22


same way and notarized and filed on the same day as the deed to Raymond and Eddie Jr. Though

copies of the deeds attached as Exhibits 1, 2, and 3 to the Government’s Reply and Countermotion

were not certified under GRE 902(4), the 2002 deeds were properly certified and submitted several

months before the judgment was rendered.17

[46]     The 2002 deeds—Instrument Nos. 666390 and 666399—were properly admitted and

considered by the trial court as evidence on the motion for summary judgment.

         2. The trial court properly granted the Government’s countermotion for summary
            judgment

[47]     The trial court found there was “only one issue between the parties: whether the lots are

owned solely by Genedine in fee simple, or whether Lot 3417-1-4 is owned by Eddie and Raymond

as tenants in common and Lot 3417-1-3NEW-R1 is owned by Genedine and Marissa as tenants in

common.” RA, tab 28 at 4 (Dec. & Order, Sept. 9, 2019). The trial court granted the Government’s

countermotion for summary judgment after considering the Government’s submission of the

certified copies of the deeds of gift from Juanita creating the co-tenancies and Genedine’s sworn

declaration. The trial court found that Genedine’s declaration—her sole evidence—did not create

a dispute of material fact as to the ownership of the lots, as Genedine produced no evidence that

Eddie Jr., Raymond, and Marissa had all cancelled their respective interest in the lots as alleged in

the declaration. Id. at 6. The trial court also found that the Government was entitled to judgment

as a matter of law because Juanita could not transfer a possessory interest in property greater than

the interest she possessed at the time of the transfer. Id. at 5. The court found, based on the 2002

deeds, that Juanita had a life estate, and she could not transfer a fee simple interest in both lots to



         17
            While the trial court appears to have considered a third deed, Instrument No. 850368, whereby Juanita
transferred to Genedine all of her interest in both lots, this deed was neither certified as a true copy, nor was its
authenticity attested to by a sworn declaration. This shortcoming does not prevent the grant of summary judgment,
as Genedine appears to acknowledge the transfer in her declaration.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                                     Page 20 of 22


Genedine under 21 GCA § 4205 when she possessed only a life estate interest in each lot. Id. at

4-5.

                 a. Genedine failed to present sufficient evidence creating a dispute of material
                    fact

[48]    In support of her claim, Genedine submitted a declaration that stated her belief that each of

her siblings, Raymond, Eddie Jr., and Marissa, cancelled their interests in the lots because they

had “legal problems” which could affect the title to the real property. RA, tab 18 at 3 (Decl.

Resp’t/Real-Party-in-Interest Genedine Perez Quitugua Opp’n to Cross-Mot. Summ. J., June 15,

2018). Genedine vaguely asserted that employees of the Department of Land Management had

destroyed documents or records to assist her siblings. Id.

[49]    “In rendering a decision on a motion for summary judgment, the court must draw

inferences and view the evidence in a light most favorable to the non-moving party.” Island Eye

Ctr., Inc. v. Lombard, 2020 Guam 32 ¶ 32 (quoting Bank of Guam, 2004 Guam 25 ¶ 7). “If,

however, the movant ‘can demonstrate that there are no genuine issues of material fact, the non-

movant cannot merely rely on allegations in the [pleadings]’ without ‘at least some significant

probative evidence tending to support the [pleadings].’” Id. (alterations in original) (quoting

Edwards v. Pac. Fin. Corp., 2000 Guam 27 ¶ 7). “No genuine issue of material fact exists when

there is a complete failure of proof concerning an essential element of the non-movant’s case.” Id.

(citing Guam Sanko Transp., Inc. v. Pac. Modair Corp., 2012 Guam 2 ¶ 8).

[50]    The record reveals that Genedine did not conduct depositions or submit any other

supporting evidence of her claims, despite the trial court granting her multiple continuances to

conduct additional discovery.18 The trial court considered the certified copies of the 2002 deeds—


        18
          Genedine had sought to depose the Department of Land Management; however, the record is unclear about
whether this actually occurred. See RA, tab 23 (Notice Dep. by Resp’t/Real-Party-in-Interest Genedine Perez
Quitugua, Dec. 6, 2018).
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                               Page 21 of 22


Instrument Nos. 666390 and 666399—which demonstrated that Juanita created a tenancy in

common in both lots in November 2002. In considering the Petition and the attached abstracts of

title, the trial court stated there were no records that either Raymond, Eddie Jr., or Marissa

transferred their respective interest to Genedine or otherwise extinguished their interests. RA, tab

28 at 46 (Dec. & Order, Sept. 9, 2019). The Government’s submissions showed that Juanita had

created a tenancy in common for each lot through the two deeds of gift in 2002. Genedine

produced no evidence, other than a vague and self-serving declaration, to support her assertion that

her siblings had extinguished their interests in the land.

[51]    Genedine’s declaration did not raise a dispute of material fact as to whether the certificates

of title were incorrect in stating Genedine was the sole owner of both lots, as Genedine did not

produce significant probative evidence to dispute the certified copies of the deeds of gift which

had created a tenancy in common in each lot.

                 b. The Government was entitled to judgment as a matter of law

[52]    Under the 2002 deeds of gift, Juanita reserved for herself a life estate in Lot No. 3417-1-

3NEW-R1 and Lot No. 3417-1-4. At the time of the 2013 deed, Juanita had only a life estate in

each lot. Juanita had gifted her remainder interest in the lots by the 2002 deeds. Thus, the 2013

deed transferred to Genedine only Juanita’s reserved life estate in the two lots. Upon Juanita’s

death, the life estate interest was extinguished. See RA, tab 28 at 5 (Dec. & Order, Sept. 9, 2019).

After Juanita’s death, Genedine no longer had a registered interest in Lot No. 3417-1-4. Thus, the

certificate of title for Lot No. 3417-1-4 should state that the heirs of the estate of Eddie Jr. and the

heirs of the estate of Raymond own the property as tenants in common. The certificate of title for

Lot No. 3417-1-3NEW-R1 should state that Genedine and Marissa own the property as tenants in

common.
In re Certificate of Title No. 134390, 2021 Guam 19, Opinion                               Page 22 of 22


[53]    The trial court properly granted summary judgment for the Government.

                                            V. CONCLUSION

[54]    The trial court had subject matter jurisdiction over the Petition. The Office of the Attorney

General, acting on behalf of the Department of Land Management, is an appropriate party to bring

a petition under 21 GCA § 29195. Any failure to comply with the elements of 21 GCA § 29195

does not deprive the Superior Court of Guam of subject matter jurisdiction.

[55]    The trial court did not abuse its discretion by finding that the estates of Eddie Jr. and

Raymond were not required to be joined under GRCP 19. As these parties were not necessary for

the just adjudication of the Petition, the trial court could proceed in their absence.

[56]    The trial court properly granted the Government’s countermotion for summary judgment.

Genedine failed to present sufficient evidence to create a dispute of material fact as to the mistake

in the ownership interests reflected in the certificates of title. Under 21 GCA § 4205, Juanita could

transfer only her life estate interests in the two lots by the 2013 deed, and this life estate interest,

held by Genedine, was extinguished upon Juanita’s death. Thus, the Government was entitled to

summary judgment, and the judgment is AFFIRMED.




                     /s/                                                  /s/
             ROBERT J. TORRES                                  KATHERINE A. MARAMAN
              Associate Justice                                    Associate Justice



                                                     /s/
                                         F. PHILIP CARBULLIDO
                                               Chief Justice